DETAILED ACTION
Response to Amendment
This Final office action regarding application number 16/383,859, filed April 15, 2019, is in response to the applicant’s arguments and amendments filed on March 25, 2021. Claims 1-7 are pending. Claim 1 has been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed February 2, 2021. Applicant’s amendments to claim 1 have been deemed sufficient to overcome the previous 112(b) through the inclusion of language describing the frictional connection of the wheel with the road surface, therefore the claim rejection is withdrawn. Applicants amendment to claim 1, as described on page 2 have been deemed sufficient to overcome the previous 35 USC § 102 art rejection through the addition of “determining a minimum speed of the drive motor as a function of the driving situation information based on at least one traction-slip curve describing a relationship between wheel slip and an actual traction value” as supported by the specification on at least pages 7-8. However, as this changes the scope of the claim, new 

On pages 4-5 of the applicant’s arguments, the applicant argues that Arikawa “does not teach or suggest the step of determining a minimum speed as a function of the driving situation information such that the speed can be monitored and/or controlled to ensure that the value remains above the minimum.”. Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
[Note] the claim 1 include the limitation of “and/or” is interpreted by the examiner as “OR”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Arikawa (U.S. Patent No 5,127,501) in view of Pandey (US-20060025917).

Regarding claim 1, Arikawa teaches 
a method for controlling a drive motor in a motor vehicle comprising the steps (Col 2, lines 3-8, “an idle speed controller for controlling an idle speed of an engine”) 
determining driving situation information which describes a static friction and/or a frictional connection of at least one wheel of the motor vehicle with a road surface and/or a speed of the motor vehicle (Col 9 line 63 – Col 10 line 2, “The discrimination between the high frictional road the low frictional road can be effected, for example, by a vehicle deceleration detector (so called "G sensor"). When the vehicle deceleration is smaller than a predetermined value, the road is judged to be low frictional, and when the vehicle deceleration is larger than the predetermined value, the road is judged to be high frictional.”)
and regulating or controlling the speed of the drive motor as a function of the minimum speed, in particular such that the speed is always greater than the minimum speed (Col 5, lines 51-54, “The adjusting circuit part consists of a low speed selecting circuit 40, a comparison adjusting circuit 41, an idle speed controller 42 and an engine brake detector 43.”)(Col 7, lines 40-58, “the wheel speeds becomes lower than the reference speed V.sub.TH. Accordingly, the signal .lambda.D becomes "1" in FIG. 3. The output of the AND gate 90, and therefore the output of the OR gate 92 becomes "1". Accordingly, the idle speed controller 42 shown in FIG. 4 becomes operative. The opening angle of the throttle plate 101 of the engine 10 is adjusted in accordance with the level of the signal .lambda.S=V.sub.SL -V.sub.TH. The flow amount of the fuel gas is increased with the inclination angle of the throttle plate 101, so that speed of the front wheels 6a and 6b is increased and is approached to the reference speed V.sub.TH.”, here the system is controlling the throttle plate in order to adjust the speed of the engine in accordance with the reference speed/minimum speed).
It shall be noted that Arikawa teaches determining a minimum speed of the drive motor as a function of the driving situation information (Col 9, lines 61-63, “Further, the idle speed may be adjusted only on the low frictional road which has a large influence on the engine torque.”, here the idle speed is interpreted to mean the minimum speed that the engine will operate at with no input from the accelerator pedal)

However Arikawa does not explicitly teach determining a minimum speed of the drive motor as a function of the driving situation information based on at least one traction-slip curve describing a relationship between wheel slip and an actual traction value.
Pandey teaches a system for controlling slip of a ground-engaging traction device of a work machine including
determining a minimum speed of the drive motor as a function of the driving situation information based on at least one traction-slip curve describing a relationship between wheel slip and an actual traction value (Paragraph [0008], “A torque output of the electric drive propulsion system is varied based upon the slip control signal to control the actual slip experienced by the work machine to achieve the desired slip.”, here the system is controlling the “FIG. 1 is a graph that illustrates the relationship between slip, tractive efficiency and drawbar force for an exemplary work machine.”, here the system is using the slip in form of a curve showing the relationship between a traction value and wheel slip) (Paragraph [0027 &0029], “For example, slip controller 56 may determine a motor torque necessary to achieve the change in slip indicated by the slip error signal S.sub.err and transmit a slip-controlled torque signal TS corresponding to the determined torque. Where the slip error signal S.sub.err indicates that the actual slip S.sub.act is less than optimal for the given ground conditions and desired tractive efficiency, the slip controller 56 may indicate an increase in torque.”, here the system has determined a motor torque to achieve the desired slip and if the motor torque falls below this value which is interpreted to be a minimum the system will direct an increase in torque).
Arikawa and Pandey are analogous art as they are both generally related to vehicle control systems based on frictional connection between wheels and a surface.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include determining a minimum speed of the drive motor as a function of the driving situation information based on at least one traction-slip curve describing a relationship between wheel slip and an actual traction value of Pandey in the method for controlling a drive motor in a motor vehicle of Arikawa in order to improve the operation of the system by allowing operation at the optimal slip for the current ground conditions (Pandey, Paragraph [0029], “Where the slip error signal S.sub.err indicates that the actual slip S.sub.act is less than optimal for the given ground conditions and desired tractive efficiency, the slip controller 56 may indicate an increase in torque.”).

Regarding claim 2, Arikawa and Pandey teach the method as discussed above in claim 1, Arikawa further teaches 
the drive motor is controlled or regulated as a function of a preset target torque if the speed exceeds the minimum speed (Col 9, lines 61-63, “Further, the idle speed may be adjusted only on the low frictional road which has a large influence on the engine torque.”, here the specification of the instant application supplies the following additional information regarding a target torque, ”In particular, this target torque may depend on a position of accelerator pedal 6 detected by sensor 25. This target torque can be modified by other vehicle systems, such as idle speed control, stall protection, electronic stability control or similar”. Furthermore, Arikawa teaches influencing the engine torque through the use of idle speed control) (Col 9, lines 41-45, “A throttle position sensor may be provided for detecting the position of the throttle and it may be confirmed that the throttle position has been securely changed on the throttle position-adjusting operation.”). 

Regarding claim 3, Arikawa and Pandey teach the method as discussed above in claim 1, Arikawa further teaches 
a minimum wheel speed dependent on the driving situation information is determined for the wheel or at least one of the wheels of the motor vehicle (Col 1 line 63 – Col 2 line 8, “a drive wheel speed detector for detecting speed or acceleration of a drive wheel; a reference drive wheel speed setting circuit for setting a reference drive wheel speed or reference drive wheel acceleration to be compared with the output of said drive wheel speed detector; and an idle speed controller for controlling an idle speed of the engine, wherein said idle speed controller is so adjusted that said drive wheel is rotated at said reference drive wheel speed or said reference drive wheel acceleration, when the engine brake application is detected by said engine brake detector.”, here the reference makes a direct link between the control of the wheel speed and control of the idle speed and the idle speed has been shown to be determined based on “driving situation information”)
the minimum speed being determined as a function of the minimum wheel speed (Col 9, lines 38-41, “Further in the above embodiment, the idle speed is adjusted in accordance with the difference between the lower one of the rotational speeds of the drive wheels and the reference drive wheel speed.”).

Regarding claim 4, Arikawa and Pandey teach the method as discussed above in claims 1 and 3, Arikawa further teaches 
a respective minimum wheel speed is determined for several wheels of the motor vehicle (Col 9, lines 38-41, “Further in the above embodiment, the idle speed is adjusted in accordance with the difference between the lower one of the rotational speeds of the drive wheels and the reference drive wheel speed.”)
the minimum speed is determined as a function of the largest wheel speed minimum (Col 9, lines 28-37, “Further in the above embodiment, the idle speed is so adjusted that the lower one V.sub.SL of the speeds of the drive wheels is approached to the reference drive wheel. Instead the idle speed may be so adjusted that the higher one of the speeds of the drive wheels is approached to the reference drive speed. Or it may be so adjusted that the average of the speeds of the drive wheels or a drive wheel speed corresponding to the average is approached to the reference drive speed.”, here the “minimum speed” is interpreted to be the same as the idle speed, and the “largest wheel speed minimum” is interpreted to correspond with the reference drive speed of the higher speeds of the drive wheel)
or the wheel speed minimum is determined for the wheel with the largest current slip and used to calculate the minimum speed (Col 9, lines 46-51, “Further in the above embodiment, the reference drive wheel speed V.sub.TH is equal to the first reference slip V.lambda.1 for the anti-skid control operation. They may be different from each other. For example, the reference drive wheel speed V.sub.TH may be a speed proportional to the value V.lambda.1.”, the determined reference drive wheel speed is shown to have a relationship with the first reference slip which could be determined from any of the wheels). 

Regarding claim 5, Arikawa and Pandey teach the method as discussed above in claims 1 and 3, Arikawa further teaches 
the minimum wheel speed is determined such that the slip of the wheel or the respective wheel at the speed of the of the motor vehicle is less than the slip at which maximum traction is achieved between the wheel and the ground (Col 7, lines 50-58, ”The flow amount of the fuel gas is increased with the inclination angle of the throttle plate 101, so that speed of the front wheels 6a and 6b is increased and is approached to the reference speed V.sub.TH. Accordingly the engine brake is prevented from being applied too much and so the wheels can be prevented from locking.”, here the “slip at which maximum traction is achieved between the wheel and the ground” is interpreted to be the point at which the wheels become locked). 

Regarding claim 6, claim 6 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Regarding claim 7, claim 7 is similar in scope to claim 5 and is therefore rejected under similar rationale. 

Conclusion                                                                                                                                                        
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        



/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662